        Case 2:18-cv-02512-JAR-KGG Document 3 Filed 10/12/18 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

MIRACLE THOMPSON,                           )
                                            )
                             Plaintiff,     )
                                            )
vs.                                         )             Case No. 18 CV 2512
                                            )
FORD OF AUGUSTA, INC. dba                   )
EDDY’S FORD OF AUGUSTA,                     )
                                            )
                             Defendant.     )
                                            )

                          DEFENDANT’S MOTION TO DISMISS

        COMES NOW the Defendant, pursuant to Fed. R. Civ. P. 12, and respectfully requests that

the Court grant its motion to dismiss Plaintiff’s claims.      In support thereof, Defendant

contemporaneously files its memorandum in support herewith.

                                                   Respectfully submitted,

                                                          s/Aaron J. Good
                                                   Aaron J. Good, #25067
                                                   Todd E. Shadid, #16615
                                                   KLENDA AUSTERMAN LLC
                                                   301 N. Main, Ste. 1600
                                                   Wichita KS 67202-4816
                                                   (316) 267-0331
                                                   (316) 267-0315 Fax
                                                   agood@klendalaw.com
                                                   tshadid@klendalaw.com
                                                   Attorneys for Defendant




2634699.DOC
         Case 2:18-cv-02512-JAR-KGG Document 3 Filed 10/12/18 Page 2 of 2




                  REQUEST FOR ORAL ARGUMENT – D. KAN. RULE 7.2

         Defendant requests the Court set this motion for oral argument as the Court’s calendar will

allow.

                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 12, 2018, I electronically filed the foregoing with the clerk
of the court by using the CM/ECF system which will send electronic notice of this filing to
Plaintiff’s counsel. I further certify that I mailed the foregoing document and the notice of
electronic filing by first-class mail to the following non-CM/ECF participants: N/A.



                                                             s/Aaron J. Good
                                                      Aaron J. Good, #25067




                                                  2
